DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/08/2021 has been entered.
Amended claims 1-20 are pending in the present application.
Applicants elected previously without traverse of Group I, which is drawn to a nucleic acid molecule and a vector comprising the same nucleic acid molecule of the present application.
Applicants further elected the following species for the elected invention:  (i) the combination of polynucleotides SEQ ID NO: 1 and SEQ ID NO: 3 (pI1L-B19R or SEQ ID NO: 10); (ii) vaccinia virus; and (iii) an immune response-inducing factor.
Claims 15-16 were withdrawn previously from further consideration because they are directed to a non-elected invention.
Therefore, amended claims 1-14 and 17-20 are examined on the merits herein with the above elected species.

Response to Amendment
consisting of two or three different polynucleotides selected from the group consisting of the polynucleotides of SEQ ID NO: 1, SEQ ID NO: 2 and SEQ ID NO: 3, wherein the two or three polynucleotides are consecutively linked in 5’ to 3’ direction in a way that 3’-end of an immediate preceding polynucleotide is linked to 5’-end of a next polynucleotide”.

In light of currently amended claims, all previously withdrawn species were rejoined and examined. 
Claims 1-14 and 17-20 are allowable. The restriction requirement among Groups I-II , as set forth in the Office action mailed on 01/13/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 01/13/2020 is withdrawn.  Claims 15-16, directed to a host transformed with a vector comprising the recombinant nucleic acid molecule according to claim 1 no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Sunhee Lee on 01/27/2021.

The application has been amended as follows: 

In the claims:
Claim 13 is amended below.

	Claim 13 (Currently amended)	A construct according to claim 6.
REASON FOR ALLOWANCE
The prior art does not teach or fairly suggest a recombinant nucleic acid molecule consisting of two or three different polynucleotides selected from the group consisting of the polynucleotides of SEQ ID NO: 1 (pI1L), SEQ ID NO: 2 (pE3L) and SEQ ID NO: 3 (pB19R), wherein the two or three polynucleotides are consecutively linked in 5’ to 3’ direction in a way that 3’-end of an immediate preceding polynucleotide is linked to 5’-end of a next polynucleotide; a recombinant nucleic acid construct and a vector comprising the same recombinant nucleic acid molecule; and a host transformed with the same vector.  Moreover, pI1L-E3L, pI1L-B19R, pE3L-I1L, pB19R-I1L, pI1L-E3L-B19R and pI1L-B19R-E3L constructs all demonstrated superior expression results (Example 2, Table 4 of the specification; and the 1.132 Declaration of Hwanjun CHOI filed on 07/27/2020).  
Accordingly, claims 1-20 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quang Nguyen, Ph.D., whose telephone number is (571) 272-0776.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s SPE, Christopher M. Babic, may be reached at (571) 272-8507.
	To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 1633; Central Fax No. (571) 273-8300. 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.



/QUANG NGUYEN/Primary Examiner, Art Unit 1633